Title: April 1787
From: Washington, George
To: 




Sunday. first. Mercury at 36 in the Morning—54 at Noon and 50 at Night.
Wind at No. West in the Morning and Southerly afterwards but not very fresh at any time of the day—Weather clear.
At home all day.
Mr. Hunter, Mr. Rumney, Mr. Porter, Doctr. Craik and a Captain Nixon dined here—all of whom except Mr. Hunter went away after it. In the evening, one Young who lives on Colo. Balls place, a Farmer, came here to see, he says, my drill plow & stayed all Night.

   
   
   captain nixon: On 8 Mar. 1787 John Rumney’s Alexandria firm advertised: “Just arrived, The ship Friendship, Capt. Wilson Nixon, from Whitehaven, with an assortment of European goods” (Va. Journal). one young: possibly the Mr. Young living at Traveller’s Rest in King George County. See entry for 2 Mar. 1787.



 


Monday 2d. Mercury at 37 in the Morning—56 at Noon and 47 at Night.
Morning Mild, calm, & smoaky till abt. 8 oclock when the wind came out at No. Wt. and blew fresh all day. Weather clear.
Mr. Hunter and Young went away before breakfast and after it I rid to Muddy-hole Dogue run—Frenchs and the Ferry Plantations. At the first began to sow Clover seed at the rate of 6 pints to the acre on the lay Wheat & Timothy; but the wind was so high that the Seed could only be sown at times when it lulled.

This Seed was harrowed in, & where the ground was hard which was pretty generally the case, the harrow run two or 3 times in the same place; this tore out of the ground some of the Wheat & Timothy; but not in the proportion it was supposed the rest would be benifitted by the Working. Ordered a pretty heavy roller to follow the harrow to Morrow, & to keep close to it afterwards in order to press the loose earth round the roots of the Wheat, and more effectually to cover the clover seed. The work at Dogue run—Frenchs & Ferry going on as on Saturday. Ordered 2 Carts in the Neck to carry dung on the last years Turnps. and to be immediately spread that it might receive 2d. plowing for Barley.
 


Tuesday. 3d. Mercury at 38 in the Morning—50 at Noon and 52 at Night.
Ground froze, and Ice half an Inch thick with a small, white frost. Morning tho’ cool, pleasant, being calm and clear.
Scarcely a Morning since the high wind the 23d. of March that has not produced frost in a greater or less degree.
Rid to all the Plantations. In the Neck finished listing field No. 3. Ordered the Plows to do the same in field No. 9 with 3 furrows only the others having 5 furrows. Sowing Clover & harrowing and rolling it on the lay wheat at Muddy hole. Finished Sowing the long field, West of the Mill race, at Dogue run with Oats and Timothy Seed; of the first it took  bushels and of the latter  quarts. The quantity of ground may be about 75 Acres. At French’s began to Sow Barley.
Began to Fish to day.
Brought the Ditchers to the home house to finish the New road and to compleat the sunk fence in front of the Lawn. Ordered Cupid from the Ferry to return home.
 


Wednesday. 4th. Mercury at 44 in the Morning—73 at Noon and 70 at Night.
Wind southerly, and weather clear, & very warm all day and appearances of dry weather.
Rid to the Fishing Landing and to the Plantations at the Ferry, Frenchs, Dogue run, and Muddy hole. Finished harrowing in all the Oats that were sown in field No. 5 at Frenchs. To sow this field it took 117½ Bushels. The quantity of Land sowed with them is about 40 Acres. The Plows after having cross plowed the grd. for Barley in this field went to breaking up No. 2. but I ordered the 3 belonging to Dogue run to return home at Night

and leave the two belonging to the Plantation to continue this work. At Dogue run, The upper piece which was in Wheat, in the Meadow, East of the race, was sowed with Oats from Mattawoman,  bushls. and Timothy  Quarts. Finished sowing, harrowing, and Rolling the Clover which had been sown on the lay wheat at Muddy hole—to do which it took 60 pints of Seed—the ground ten acres.
 


Thursday. 5th. Mercury at 54 in the Morning—80 at Noon and 76 at Night.
Wind Southerly in the Morning, variable afterwards, often times at No. Wt. and pretty fresh but clear and very warm all day—very smoaky and hazy with the Sun red and other indications of a drought.
Rid to the Fishing landing, and to the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole. At the first, sowing Oats and grass Seeds on the No. Et. Corner of the New Meadow. At Frenchs finished covering the Barley which was sown on ten acres in field No. 5—quantity 19 Bushels. This ground had been twice plowed and 4 times harrowed after the Barley was sown—as thus—first half the quantity of Seed sown and harrowed—then the other half sown and harrowed; both as the Plows run and then twice cross harrowed. N.B. the half sowings was to cause the ground to be more regularly sown. At Dogue run the Harrows began to Cover Oats in field No. 1 next the road & the Branch by Manleys; and the 3 plows were listing in Field No. 4. At Muddy hole began to Sow, harrow, & roll the Clover & orchard grass Seeds on the Rye by the Barn which I directed to be sown in the following proportion to the Acre—viz.—a gallon of orchard grass Seeds and Six pints of Clover Seed. N.B. all the Clover Seed Sown at this place was raised on it.
In the afternoon a Mr. Beall of Williamsburgh came in & stayed all Night.


   
   Samuel Beall, of Williamsburg, was a merchant in the West Indies trade (KIDDGeorge Eldridge Kidd. Early Freemasonry in Williamsburg, Virginia. Richmond, 1957., 58; MASON [1]Frances Norton Mason, ed. John Norton & Sons, Merchants of London and Virginia, Being the Papers from Their Counting House for the Years 1750 to 1795. 1937. Reprint. New York, 1968., 399, 462, 470).



 


Friday 6th. Mercury at 44 in the Morning—54 at Noon and 45 at Night.
In the Night it turned cool and continued so all day with the Wind at No. East and appearances of rain in the forenn. but much less afterwards.
Mr. Beall went away after breakfast.
Rid to all the Plantations and to the Fishing landing at the

Ferry. Listing, and laying off Corn at Muddy hole, the latter in the South part of field No. 2—the other every eighth row in the No. part for Carrotts. The grd. in field No. 1 at Dogue run preparing for, and sowing with Oats, works very fine and well with the Harrows. Rolling the Barley at Frenchs and Sowing Flax Seed and Clover in the grd. about the huts at that place, on the Et. side the partition fence between the two Plantations. Rolling the ground in the New meadw. at the Ferry, which had been sown with Oats & Timothy and preparing the wettest part of the rest.
Finished Sowing the Flax seed and Clover in the ground mentioned above, this afternoon. Of the first it took 9 bushls. and of the latter 44 Quarts. This Ground has been plowed, & cross plowed, and well harrowed; 3 or 4 times, as occasion required; and will be rolled to morrow—after the roller has passed over the Barley. The qty. abt. 6½ acres.
Sent the other Plow belonging to Muddy hole, home this evening, from French’s.
 


Saturday 7th. Mercury at 52 in the Morning—58 at Noon and 52 at Night.
Wind Easterly in the Morning & cool; but shifting afterwards more Southerly and dying away till the evening it grew warmer. The appearances of rain vanished.
Rid to the Fishing landing and the Plantations at the Ferry, French’s, Dogue run, and Muddy hole. At French’s the rolling of the Barley, and the Flax seed & Oats would be compleated by Night and the grd. round the Barn which had been originally intended for Barley was sown upon the first plowing with Oats and grass seeds as the other parts of the field had been. The qty. of grd. being about 5 acres recd. 9 bushls. of Oats and  gallns. of Orchard grass Seed,  pints of red clover, and  pints of Timothy. At Muddy hole plowed the 1st. & 3d. square for Barley; as I had done the 2d. & 4th. before for Oats. These two Squares were, that is the North half of them, manured each with 50 bushels of dung, precisely as those for Oats had been.
In my Botanical garden in the Section immediately adjoining to, & west of the Salt House I sowed first 3 rows of the Kentucke clover 15 inches a part and next to these 9 rows of the guinea grass in rows the same distance apart.
Colo. Henry Lee, and his Brother Mr. Richd. Lee came here to dinner and proceeded to Alexandria afterwards.
Sent up to day for my Nephews George & Lawe. Washington who came down whilst we were at Dinner.
 



Sunday 8th. Mercury at 46 in the Morning—58 at Noon and 56 at Night.
Wind Southerly, and Morning a little lowering—About 11 Ock. it began to rain moderately, and continued to do so 15 or 20 Minutes when it ceased and cleared. About Sun down a slight cloud arose in the So. Wt. quarter from whence proceeded a pretty heavy shower for a few minutes which seemed to discharge a good deal of rain for the time.
Mrs. Stuart and her daughters Betcy & Patcy Custis came here to dinner and stayed all Night.
At home all day.
 


Monday 9th. Mercury at 56 in the Morning—68 at Noon and 68 at Night.
Clear all day with the Wind variable from So. Wt. to No. Wt. and very high.
Mrs. Stuart went away after breakfast leaving Betcy and Patcy Custis.
At home all day.
 


Tuesday 10th. Mercury at 48 in the Morning—74 at Noon and 72 at Night.
Clear, calm, and warm all day. The appearances of fruit is very great from the innumerable blossoms with which every Tree is loaded.
Rid to all the Plantations, spreading as much dung as I could spare, & find time to carry out on the poorest part of the last years Turnip field in the Neck, I ordered it to be cross plowed for sowing Barley and Clover. The first sowed Oats at this place do not look well the blade appearing yellow and signed at the ends by the frost nor have they made much progress in their growth. At Muddy hole, Sowed the 1st. and 3d. half Acre squares (plowed friday last) with three kinds of Barley, in the following manner, viz.—Each being divided from No. to South in three exactly equal parts by which each part was half dunged as mentioned on friday—the Eastermost ⅓ of each was sowed with 8 qts. of the Barley had from Phila. (originally from Rhode Island) and which my Farmer thought very good. The middle third of each was sowed with the same quantity of the naked Barley—had from Colo. Henry Lee and the Westermost ⅓ with a Barley 8 Quarts also, sent me by Genl. Spotswood under the denomination of Bear and which in appearance was very much like the Rhode Island, or Philadelphia Barley just mentioned. This ground had been twice

Plowed, and after the Seed had been sowed was harrowed & Cross harrowed. At Dogue run chopped, and made fine a piece of grd. in the meadow wch. had been plowed, in order to sow in drills the New River grass Seed. At French’s finished Sowing the last Oats—viz. a slipe between the Wheat and road—with 2 Bushels together with grass Seeds in the mixture & proportion given to the other ground and began to Sow the same on the Wheat and to harrow it in.
Mrs. Fanny Washington was delivered of a boy this Morning.
Examined the Seed Potatoes which I had buried for preservation in my Garden—and found them all rotten. The Wet had got to them—whether from the nature of the Soil or improper mode of covering them (though the ground was ridged over them) I know not—but the mode does not appear to be efficacious.
Recd. from Mr. Jno. Lawson, Negro Neptune, on trial as a Brick layer.
Miss Sally Ramsay came down this evening with Mr. Lear, who went up to Alexandria on my business.

	
   
   bear [barley]: a kind of common barley, Hordeum vulgare, called “bere or big barley.” After Spotswood had promised the seed, GW asked him 23 Jan. 1787 whether it was a spring or winter barley and at what time it should be sown (DLC:GW). delivered of a boy: Fanny Washington’s first child, George Fayette Washington, lived only two weeks (see entry for 25 April 1787). John Lawson (1754–1823), of Dumfries, had agreed to sell his newly acquired slave, Neptune, to GW. Upon the slave’s arrival at Mount Vernon, GW wrote Lawson that Neptune, “although he does not profess to be a workman, yet as he has some little knowledge of Bricklaying, seems willing to learn, and is with a man who understands the business, I will keep him.” Unfortunately, however, GW learned also that Neptune was unhappy at being sold so far from his wife. GW informed Lawson that he was “unwilling to hurt the feelings of anyone. I shall therefore if agreeable to you keep him a while to see if I can reconcile him to the separation (seeing her now and then) in which case I will purchase him, if not I will send him back.” A short time later Neptune ran away and returned to Lawson’s plantation. Lawson offered to hire him to GW by the month, an offer Neptune himself agreed to (Lawson to GW, 17 Mar., 2, 18, and 25 April 1787, and GW to Lawson, 10 April 1787, DLC:GW).



 


Wednesday 11th. Mercury at 54 in the Morning—76 at Noon and 74 at Night.
Calm, clear, and Warm all day—Wind, what little there was of it, Southerly.
Rid to all the Plantations. In the Neck, cross plowing, as directed, for Barley. At Muddy hole finished harrowing in grass Seeds on the Rye by the Barn—viz.—a bushel of clean red clover

Seed, and 13 gallons of Orchard grass seed—qty. of Land abt. 13 acres. The Barley was sowed as directed; harrowed in, and compleated as mentioned yesterday. Ordered the 6th. half acre to be deep plowed for to receive the Jerusalem Artichoke plants. At Dogue run, began to Sow in drills, in the Meadow, by the Gate (the rows 18 Inches asunder) the new River grass, had from Colo. Chs. Carter, at least what remained of it. The Women at this place were hoeing the wet part of the grd. between the meadows which the plows could not touch. Ordered them as soon as this was done, to go to the Ferry, and Assist in getting the grd. in the New Meadow in order for Oats and Timothy. At Frenchs the Farmer was sowing grass Seeds on the Wheat & was harrowing & rolling it in. The qu[anti]ty to the acre the same as had been given to the Oat Land in the same field. The double harrows do this work better than the heavier single harrow by raising more mould wch. the roller presses down again benifitting both the grain wch. is growing and the Seed wch. is Sown.


   
   jerusalem artichoke: Helianthus tuberosus, a potatolike tuber in the sunflower family. Roots for this first planting came from Benjamin Grymes, of Chotank, who sent him five bushels. GW thought this would be sufficient to plant one acre as an experiment. Thomas Jefferson told Tristram Dalton, 2 May 1817 (DLC: Jefferson Papers), that he found this crop better as a winter feed for cattle than carrots or potatoes, maintaining that it far exceeded the potato in output, and could remain in the ground throughout the winter without injury.



 


Thursday 12th. Mercury at 60 in the Morning—74 at Noon and 74 at N.
Clear and Warm, wind fresh all day from the Southward. The Sun set in a bank.
Rid to all the Plantatns. The Women from Dogue run had joined those at the Ferry and were working in the New Meadow—preparing it for Oats and Timothy. At French’s, the Roller w[oul]d about got over the Wheat which had been sown with grass Seeds and harrowed. At Dogue run I set my Farmer to sowing grass Seeds—Viz. Orchard red Clover, and Timothy; in the proportion the grd. adjoining (in Oats) received—viz.—4 quarts of the first—3 of the 2d. and one of the latter on the lay Wheat. The ground in places being hard, I directed the harrow to go twice over it—the last, crossing the first. Finished yesterday, sowing in drills, the ground allotted, with the New river grass seeds. At Muddy hole directed the 6th. Square which was deep plowed yesterday, to be harrowed and cross harrowed, and then, with the

Plow to be laid off into 4 feet Squares or chequers to receive the Jerusalem Artichoke. In the Neck, finished cross plowing the ground for Barley about Sundown yesterday.
Cut my Ram lambs at the several Quarters to day & at the home house.
 


Friday 13th. Mercury at 62 in the Morng.—74 at Noon and 74 at N.
A Fresh Southerly wind all day with some appearances of rain. Warm.
Rid to the Plantations at Muddy hole, Dogue run, French’s and the Ferry—and to the Fishing Landing. At Muddy hole the artichokes were planted as directed yesterday but upon recollection the method does not seem to be proper, because the cross in which they were planted (being the bottom of the furrows) must be unbroke earth and the bed not so compendious and light as it might have been in a hill. In each of these checks or crosses, one Root, when it was large and looked well was put and two where they were small. None was cut, but this it seems might have been done, as with Potatoes—leaving an eye to each cutting. About 1½ bushels planted the Square, or half acre. Near half a bushel was left for replanting. At Dogue run, finished Sowing the Winter fallow by the Ferry road with Pold. Oats and grass Seeds. Of the first it took  bushls. and of the latter  gallons of Orchard grass,  pints of Clover, and  quarts of Timothy. From here the harrows went into the Meadow by the house & began to cover Oats in the fork thereof wch. were sowed on the plowing the ground had received about the  of . The ground in No. 1, by the road, by the harrowing in the Oats with the heavy harrow once; & sometimes where it was hard or grassy, twice, and the crossing, to put in the grass Seeds was got light, smooth, & in very good order. The Barley at this place was begun to be sowed on a second plowing of the ground by the Bars near the house in the Meadow this afternoon and the lay Wheat which had been harrowed, and cross harrowed got rolled this evening. Making the trunnel fence at French’s in the line that divides this Plantation from the Ferry. The Barley here was perceived to be coming up thick and well. At the ferry, breaking, and rending as fine as the case would admit, the ground in the New Meadow—Sowed 7½ bushls. of Barley in the Turnip ground wch. had been plowed & cross plowed and harrowed it in with the dble. harrow.
Mr. Benja. Grymes (of the Eagles Nest) came here this Evening and Stayed all Night.



   
   trunnel: treenail. The parts of the fence were fastened together with treenails, small wooden pegs. Benjamin Fitzhugh Grymes (died c.1803), son of Benjamin Grymes of Smithfield and Elizabeth Fitzhugh Grymes of Eagle’s Nest, in the Chotank area of King George County, had served as a lieutenant and later captain in the Revolution.



 


Saturday 14th. Mercury at 62 in the Morning—74 at Noon and 68 at Night.
Cloudy in the Morning with a few drops of rain, but the Wind getting to No. Wt. it soon cleared, and blew pretty fresh all day. Towds. Night it grew cool.
Mr. Grymes went up to Alexandria after breakfast, returned to dinner, and crossed the river afterwards.
Rid to all the Plantations. In the Neck Sowed on the Barley which was put in yesterday a bushel (lacking a quart) of the Clover seed which was saved at Muddy hole—harrowed and rolled it in. Began yesterday afternoon to make or rectify the fence around field No. 3. Directed the Plows which were laying off in field No. 9, to lay off what is east of the branch which runs through the field, 4 feet each way; that it may be planted with a single stalk of Corn in a hill. Rid over the rye at this place, and was surprised to see how much it had amended; the two Eastermost cuts (except in a few places which appeared to have been injured by the wet) looked very Promising, and nearly thick enough, and the Westermost cut in wch. hardly any was to be perceived all winter, and till very lately, discovered a good deal.
At Muddy hole laying off, & listing for Corn.
At Dogue run, besides sowing Oats as mentioned yesterday, and grass Seeds in the same proportion as in field No. 1, the Island (abt. 4 Acres) in the Mill meadow was cross plowing, and sowing with Barley. Rid over the rye at this place, which was exceedingly bad; in great part of the field not any; whe[ther] this was altogether owing to late sowing, or to that and harrowing the grd. too level when sowed, is questionable. The forward Wheat at this place where the ground is tolerably good, looks well; and the latter wheat seems to be coming on beyond expectation. The Cape Wheat is forwarder than the common wheat and has a broader blade. The spelts, black and common, look very indifferent[l]y.
At French’s the Flax was coming up—Work here going on as yesterday.
At the Ferry the same.


   
   the spelts: Triticum spelta, a species of grain similar to wheat.



 



Sunday 15th. Mercury at 36 in the Morning— at Noon and  at N.
Clear, with the Wind fresh and Cool from the No. West all day.
 


Monday 16th. Mercury at  in the Morning— at Noon and  at N.
Morning Cold with the wind (tho not fresh) still at No. Wt. calm afterwards—frost.
Went up to Alexandria to the Election of Delegates to represent the County in General Assembly—when Colo. Mason and Doctr. Stuart were chosen.
Returned in the Evening, accompanied by Colo. Mason—his two Sons William and George—& his Son in Law Colo. Cooke.
Ordered my Overseers in the Neck, and at Muddy hole, to begin (with the drill plows) to plant Corn.


   
   colo. cooke: John Travers Cook (Cooke). George Mason’s son William Mason (1757–1818) had served as a captain in the militia during the Revolution. He lived at Mattawoman in Charles County, Md., part of a large estate which he inherited from his maternal grandmother, Sarah Edgar Eilbeck.



 


Tuesday 17th. Mercury at  in the Morning— at Noon and  at Night.
Calm and very smoaky, but not warm. Towards night it seemed to lower and put on appearances of rain but cleared after dark again.
Colo. Mason and his Sons, & Colo. Cook, going away about 11 Oclock I rid to the Plantations at Muddy hole—Dogue run, Frenchs and the Ferry. At the first they had begun to harrow the List and plant Corn with the drill plow—but the land having been thrown into a 3 furrow list and from being hard and dry not well broke, I ordered both to desist and to make the 3 furrows 5 that the ground might be better prepared.
At Dogue run the Island in the Mill Meadow had been sown with Barley and grass (Timothy only) and each harrowed in after the ground had been cross plowed. From hence the Plows went in to the other Meadow to cross plow the ground on the West side of it for Barley—beginning next the piece which had been sowed with the 3 bushels of Oats from Generl. Spotswoods. The ground in the fork, within this Meadow between the Meadow and Swamp was sown both with Oats & the mixture of Clover Orchd. grass & Timothy seed as usual & the harrowing of them in (on the first

plowing) compleated. To do this it required  bushels of Oats & grass seeds in proportion. From hence they went to the plowed ground between the upper and lower part of this Meadow.
At Frenchs; Fencing as usual.
At the Ferry; they were so near finishing chopping over, and compleating the ground in the New Meadow for Oats and Timothy, that I ordered the Dogue-run hands home. This tedeous job would be about compleated to morrow; though the ground would not be in such good order as were to be wished, as it was next to impossible to get the grassy clods wch. were hoed up, in the lowest part of it perfectly reduced. However, by the assistance of the harrows and roller, it will be laid tolerably smooth and fine; and dry.
 


Wednesday 18th. Mercury at  in the Morning— at Noon and  at Night.
Wind at So. West in the forenoon and at No. Et. afterwards—Cloudy all the forenoon with slow rain; but not much more of it than would lay the dust. About 2 Oclock the Sun came out after which it clouded agn.
Mr. Jonathan Williams of Nantz—Nephew of Doctr. Franklins came here yesterday, dined, and returned to Alexandria in order to proceed on in the State for Richmond.
Rid to all the Plantations. In the Neck; they finished fencing of field No. 3. and began to plant Corn with the drill plow on Monday afternoon in it, preceeded by two harrows a heavier and a lighter which were directed to go as often on the list as would make the ground fine. Ordered to day, a hand to follow the drill to cover any Corn that the small harrow at the tale of it should miss doing. These workings would put the Corn in very effectually and well.
At Muddy hole began to sow Carrot Seeds betwn. the rows intended for Corn. Rubbed the Seeds, so as to separate them well; then mixed a pint (thus prepared) in half a bushel of dry sand incorporating them well and sprinkling it along the list which was previously harrowed once, twice, or more, to render it sufficiently fine—lastly followed a light bush to cover the Seed. This method if it answers is expeditious but the plants if too thick will be to be thinned either by the hoe or with the hand. Ordered two plows from French’s after they were done with the Barley at Dogue run to come to this place to assist in preparing the ground &ca.
At Dogue run; Sowing Barley, Oats, and grass Seeds in the

home meadow as yesterday. Women putting up the New fence but ordered them to chop in Oats in the low parts wch. had been hoed, and where the Plows & harrows could not make good work.
At Frenchs; about the Fencing—The Barley and Flax at this place were up thick and well.
At the Ferry; finished all the work of the New Meadow—both the Oats and grass being Sowed—harrowed and rolled in.
In the Afternoon, Mr. Wil. Craik and his Sisters Jenifer & Nancy came in and stayed all Night.
Adjoining the rows of Guinea grass in my botanical gardn. (sowed the 7th. instt.) I sowed 12 rows more. Next to these, and compelating the Section are 19 rows of the Birding grass sent me by Mr. Sprigg of Annapolis.


   
   Jonathan Williams (1750–1815), grandson of Benjamin Franklin’s sister Anne, served in the Revolution as an American commercial agent in Nantes, France. In 1785 he returned to America and became a merchant in Philadelphia. Because of his interest and expertise in theoretical engineering he was appointed (1801) by Thomas Jefferson the first superintendent of the United States Military Academy at West Point.



 


Thursday 19th. Mercury at  in the Morning— at Noon And  at Night.
The Wind shifting to No. Wt. in the Night it blew fresh and cold. This morning there was a small white frost and a black one wch. was so severe as to stop brick laying till the sun had removed the effect of it. The leaves of the clover in the lawn were quite stiff & there was Ice full half an inch thick. Before noon the Wind got to the Southward but blew moderately. The air nevertheless continued cool.
Mr. Craik and his Sisters went away after breakfast.
I rid to the Plantations at Muddy hole, Dogue run, Frenchs, and the Ferry and to the fishing landing.
At Muddy hole, finished sowing Carrot seed in drills—viz.—Every eighth row of exactly 20 acres of Corn; drilled in rows 5 feet a part. These were sowed in the manner, and in grd. prepared as mentioned yesterday, in two equal parts; The Northernmost of which was sowed with the large orange Carrot Seed (sent to me unaccompanied by a letter, or intimation from whom it came). The other half was sown with Carrot seed saved in my garden, and to be relied on. Of the first it took a quart, and about a gill to sow the Northern 10 Acres; of the latter it is presumed the same quantity sufficed—No. acct. of the qty. rendered. The 8th. square, or half acre which had been plowed the 11th. inst. for the Sweet

Potatoes, was, the West half of it, hilled this day (by order yesterday) to plant, whilst the other half was to have been planted in drills 4 feet a part between the rows; and 8 inches between the cuttings or sets in the rows to try the difference; but the frost last night induced me to postpone this planting. Two plows, according to order, came to work here to day. Recommenced planting of Corn with the drill plow at this place, this afternoon. The harrow was ordered to preceed it once, or as many times as the ground, from the clodiness, or grasiness of it, should appear to need it, to prepare the ground for the drill.
At Dogue run, putting in Barley, Oats, and grass Seeds as yesterday. The Women were hoeing the low part between the two meadows—that is breaking the clods and pulverising the ground to fit it for the Seed. Sowed the remainder of the New river grass seeds in broad cast (yesterday just before the rain fell) adjoining that wch. had been sowed in drills the 11th. inst. at this place.
At Frenchs, fencing on the ditch between fields No. 2 & 3, with trunnels.
At the Ferry, the plows had just finished listing the So. cut of field No. 1 below the hill and the Women were employed in making the trunnel fence on the ditch along the road.
A good many Herrings were caught last Night and this afternoon, at my fishery—but few this forenoon.


   
   The field crop not previously annotated is Ipomea batatas, sweet potato.



 


Friday 20th. Mercury at  in the Morng.— at Noon And  at Night.
Morning cold, with the Wind at No. West at which point it continued most part, if not all of the day. The fruit much injured with yesterdays frost—as it is to be feared that the grain, by this and the drought, also is—the Wheat appearing to turn yellow and the Oats in Week land to be dying; and neither, any more than the grass to grow.
Rid to all the Plantations.
In the Neck, the grd. being rather hard, and in places rough—two harrows could not prepare it sufficiently to keep the drill plow constantly at work. I therefore ordered the plowman who attended it to make good the work of covering the corn, which the little harrow at the tail of it might leave unfinished and this he is well able to do, because where the ground is difficult to prepare he can outgo the harrows, and here it is assistance is wanting. When the ground is light and the harrows prepare it sufficiently there is no

occasion of the hoe to follow. This supercedes the necessity of the special hand ordered for this Service on Wednesday last. Where the grd. is naturally light, or well pulverized the drill plow plants with great dispatch regularity and to good effect. Where it is rough and hard manual labour as in the common mode must be applied. Muddy hole-Cross plowed deep the east half of the 10th. half acre, or Square, for the purpose of sowing Carrots in Broadcast. Before plowing the Northern half of this piece was manured with 25 bushels of Dung and after plowing, it was harrowed, to be ready for sowing in the Morning. Finished laying off Corn ground at this place about breakfast time.
   
   At Dogue run, Finished Sowing Oats, wch. compleated my seeding of this grain (except a little at the Mansion house with which to sow grass Seeds). The whole quantity of Oats Sowed at this Plantation amounts to 215 bushls. Whereof 59 were Poland, in field No. 1; the rest were, 50 from York River, 52 from Mattawoming, 29 from Mr. Young’s, 13½ from George Town, and 12 from the Eastern Shore. The quantity of Barley sowed here amounted to 22 Bushels. With the Oats and Barley which were sown in field No. 1, and the inclosure of the Meadow near the Overseers house, was sown 4 bushls. and a galln. of red clover Seed—5½ bushls. of Orchard grass Seeds and 1 bushl. and 3 Gal. of Timothy seed. The other Oats in the Mill Meadow, & long field

adjoining, had only Timothy seed mixed—of which there was sown in them 3 bushels & 6 gallns.
At French’s and the Ferry the People were putting up fences.
On my return home I found Mr. Arthur Lee, the Revd. Mr. West, Mr. McQuir, Mr. Porter and Mr. Triplet here—All of whom went away after dinner except Mr. Lee and Mr. Porter.

	
   
   Rev. William West (c.1739–1791), originally of Fairfax County, was ordained an Anglican minister in 1761 in England. Upon his return to America he obtained a position in Maryland, for which GW recommended him as being “of a good Family,” and “a neighbour of mine . . . one of those few of whom every body speaks well” (GW to Gov. Horatio Sharpe, 26 Mar. 1762, CSmH). In 1779 West became rector of St. Paul’s Parish, Baltimore, and in 1790 he was chosen president of the convention of Maryland Episcopalian clergy (RIGHTMYERNelson Waite Rightmyer. Maryland’s Established Church. Baltimore, 1956., 144, 218). West may have visited Mount Vernon in his capacity as the executor of the estate of his deceased brother Capt. John West, Jr., who had been a coexecutor with GW of the Colvill estate (see entry for 26 Feb. 1767; GW to John Rumney, 24 Jan. 1788, DLC:GW).



 


Saturday 21st. Mercury at  in the Morning— at Noon and  at Night.
Wind at No. Wt. all day, and at times fresh & cool. Towards Sundown the Wind increased, seemed to be getting to the Eastward—with appearances of Rain.
Mr. Porter going away before breakfast and Mr. Lee directly after it, I rid to the Plantations at Muddy hole, Dogue run, Frenchs, and the Ferry—and to the fishing landing.
At Muddy hole, in the ground which was cross plowed, & harrowed yesterday, (which did not make it very fine) I sowed 2½ pints of Carrot seeds; which weighed 1 lb. lacking an ounce, and which is at the rate of 4 lbs. to the acre, the qty. directed in Youngs Annals of Agriculture. Harrowed them in with a light bush. Half the Seed was mixed in half a bushel of Sand and sown and then the other half in the like quantity, and sown over it a second time, to spread them more regularly. These Seeds were a mixture of the large Orange, and others, & from my garden. The goodness uncertn.
At Dogue run directed a small spot of low ground, in the swamp, between the two Meadows, to be hoed up, and made fine on which to sow part of the Birding grass which was sent to me by Mr. Sprig; and which he wrote me delighted in low, moist land. Three plows were listing and a heavy harrow running after them, to see if the ground could, without a second plowing, be sufficiently pulverized to plant Corn in with the drill plow.
At Frenchs, and the Ferry, fencing as yesterday.

No great hand made of fishing—few were caught in the forenoon of this day & only about 30,000 last Night.
 


Sunday 22d. Mercury at  in the Morning— at Noon And  at Night.
Clear and cold, with the wind hard all day at No. Wt.—Ice of considerable thickness in the Morning.
Doctr. Craik returned here this forenoon from Maryland—Dined and proceeded afterwards to Alexandria.
At home all day.
 


Monday 23d. Mercury at  in the Morning— at Noon and  at Night.
Wind at No. Wt. all day, but not so cold as yesterday. Clear with every appearance of a continued drought, the atmosphere being very thick (smoaky) with a red looking Sun.
Rid to all the Plantations.
In the Neck began with James Lawson, Danl. Overdonck, Boatswain, Charles, Bath, Robin and Pascal to dig a ditch to the Post & rail fence erected on the line between Colo. Mason and me. The ditch to be 5 feet at top, 18 Inches at bottom, and two feet deep and to be faced with sod. Lawson, Boatswain, Robin & Paskall beginning at the So. and Danl., Charles, and Bath at the No. end—working towards each other. Drilling Corn going on but slow, because the harrows cannot prepare the ground fast enough for the Drill. Davy, and Ned, Ben, Essex & Robin; and two Women, began to put up the Posts and rails through the woods. Barley coming up at this place. Oats look very thin, and indifferently here, especially in some parts of the Orchard Inclosure. Cutting down Corn Stalks in field No. 2.
At Muddy hole. Planting Corn with the drill plow after the harrow—3 plows listing the intermediate rows, between the Corn. Overseer and Women cutting down Corn Stalks—Carting out dung on field No. 1.
At Morris’s (that is Dogue run)—One plow is laying off—2 are listing and one Team harrowing, to prepare the lists for Corn. Sowed abt. a Quart of Birding grass (sent me by Mr. Sprigg) partly on the ground prepared on Saturday and partly on a little Spot near the Spring (which had been sown with Barley). The first was sown with Oats. Overseer & Womn. making up fences round the Mill Meadow.
At French’s raising a trunnel fence on the ditch between fields No. 2 & 3 and a harrow employed in crossing the ground which

was first plowed in the first. The Barley at this place is come up well, & looks well and the Oats tolerable, considering the dryness of the ground. The Flax also is up thick, and looks well.
At the Ferry 3 plows Are listing the other hands cutting down Corn Stalks.
But poor success in fishing to day.
Sowed in drills in the Inclosure behind the Stables (called the Vineyard) on the West side of it the Seeds of the honey locust. Part of these were sown on Saturday and part to day—part remains yet to be sown. The rows were about 15 Inches a part and the Seeds an inch or two a sunder in them.
 


Tuesday 24th. Mercury at  in the Morning— at Noon And  at Night.
Calm, clear, and very warm.
Rid to the Fishing landing and to the Ferry, French’s, Dogue run, and Muddy hole Plantations.
Caught many fish at the first this evening.
At the Ferry, clearing the Wheat field of the Corn Stalks and listing as yesterday with 3 plows.
At French’s still about the same fence & harrowing as yesterday.
At Dogue run, laying the worm of the New fence through the Woods. Sowed the remains of my Carrot Seed, between the rows intended for Corn, first ploughing the list a second time (as the first) and then harrowing it 4 times with the heavy harrow, after wch. the Seed (mixed in sand) was sown. The first row (west side next the huts) with a little Seed from Miss Balendine. The next (Carrot) rows, all to 50 yds. from the So. end, at which a stake is driven are of the early Car[ro]t and the others 6 in number besides the part are the large red Carrot. Directed a bush to be passed over the Seeds thus Sown. Of the last kind there was near a Quart Sown.
At Muddy hole, preparing for, & planting Corn with the drill, as yesterday—also cutting down Corn Stalks & Cartg. out Dung.
Majr. G. Washington’s Child which had been sick since Sunday, & appearing to be very ill occasioned the sending for the Revd. Mr. Massey to Christen it who arriving about 5 Oclk. performed the Ceremony and stayed the evening.
 


Wednesday 25th. Mercury at  in the Morning— at Noon and  at Night.
The Morning lowering with the Wind—at times great appearances

or rain, at other times the clouds looked thin and the Sun shone—but about half after five it began to rain, and continued to do so pretty fast and steadily for about half an hour preceeded by thunder & lightning which continued through the Rain frequent & sharp.
The Majors child dying betwn. 7 & 8 Oclock A.M. Mr. Massey stayed to bury it. About 10 Oclock Doctr. & Mrs. Stuart arrived & as were setting down to dinner Doctr. Craik came in from Maryland—all of whom went away after it.
A good many fish caught before the rain.
 


Thursday 26th. Mercury at  in the Morning— at Noon and  at N.
Cloudy and soft all day with appearances of more rain.
Rid to all the Plantations. In the Neck the People were putting up the fence between fields No. 4 and No. 9—the last of which would be listed by Night when two plows would go to Crossing the list of No. 9 and the rest to preparing No. 3 for Corn by relisting the grd. that had got hard by laying. The harrows and drill plow working as usual. The Overseer & other Men putting up the Posts & rails through the Woods. The ditchers did about 2 rods each of the five foot ditch they began on Monday & sodded it.
At Muddy hole, the Corn Stalks would be cut down and piled this evening & the people would next be employed about the New ground in front of the Mansion house—In hoeing up the old list of last year wch. never was planted. The plows at work as usual.
At Dogue-run, the last sowed Barley, and the Clover wch. was first sown, were coming. The New river grass which was sown broad with Oats and that wch. was sown in drills was also coming up. Began here with 3 pair of dble. harrows and one single one to harrow Clover, orchard grass, & Timothy as a Mixture, & that part of the Wheat & rye which falls within field No. 1. The Women were raising & securing the fence about the Meadow near the Overseers House.
At French’s Two plows were, as before, at Work at Muddy hole; & a harrow at Dogue Run. The Overseer, Women and boys grubbing & cleaning the sides of the Meadow by Manley’s house.
At the Ferry, the 3 plows were listing, and the Women & other hands after having picked up & piled the Corn Stalks came to their side (South) of the New ground in front of the Mansion house.
Receiving an Express between 4 & 5 O’clock this afternoon informing me of the extreme illness of my Mother and Sister Lewis,

I resolved to set out for Fredericksburgh by daylight in the Morning and spent the evening in writing some letters on business respecting the Meeting of the Cincinnati, to the Secretary General of the Society, Genl. Knox.
A Captn. McCannon came here this evening and got 40 Diplomas signed for the Delaware line.


   
   french’s: The farm GW refers to as French’s contained not only the land acquired from Mrs. French and the Dulanys but the smaller Manley tract which divided the two sections of the French land. The overseer of French’s plantation was Will, one of the slaves GW had leased from Mrs. French (see entry for 8 Jan. 1787).



   
   Mrs. Mary Washington had a cancer of the breast, but, despite her weakness and bad health, she lived until 25 Aug. 1789. captn. mccannon: Capt. William McCammon served as a second lieutenant in the Flying Camp during the latter part of 1776.



 


Friday 27th. Mercury at  in the Morning— at Noon and  at Night.
Wind Northerly, cool, and pleasant all day.
About sun rise I commenced my Journey as intended. Bated at Dumfries, and reached Fredericksburgh before two Oclock and found both my Mother & Sister better than I expected—the latter out of danger as is supposed, but the extreme low State in wch. the former was left little hope of her recovery as she was exceedingly reduced and much debilitated by age and the disorder. Dined and lodged at my Sisters.
 


Saturday 28th. Dined at Mrs. Lewis’s and Drank Tea at Judge Mercers; Genl. Weedon, Colo. Chs. Carter, Judge Mercer, and Mr. Jno. Lewis and his wife dined with me at my Sisters.


   
   Of John Lewis’s five wives, this wife is probably his third, Elizabeth Jones, daughter of Gabriel Jones of the Shenandoah Valley.



 


Sunday 29th. Dined at Colo. Charles Carters and drank Tea at Mr. John Lewis’s.
 


Monday 30th. Set out about Sun rise on my return home. Halted at Dumfries, for about an hour where I breakfasted. Reached home about 6 Oclock in a sml. shower, which did not continue (and that not hard) for more than 15 Minutes.
On my return, recd. the following report of the Weather and business of the plantations—viz.—





M.
N.
Night


Friday 27th.
Mercy.
50
63
58


Saturday 28.
Do.
51
72
58


Sunday 29
Do.
58
74



Monday. 30.
Do.
58
74



 


27th. In the morning the Wind was at No. Wt.—at Noon So. W. and at Night calm.
Many Fish caught to day—no demand for them.
At the Ferry, the plows were listing, and the People grubbing in the New ground. Drill plow sent for to begin Corn planting, preceeded by the harrow.
At French’s, the People were grubbing and cleaning along the sides of the Meadow—two plows at Muddy hole and a harrow at Dogue run.
At Dogue run, The Women were hoeing the enclosed Tobacco ground for Corn—1 Plow listing, and 4 harrows putting in grass Seeds at the rate of  gallns. of Orchard Grass,  quarts of red Clover, and  qts. of Timothy to the Acre on the Wheat and rye in field No. 1.
At Muddy hole, Planted half an acre of the Sweet Potatoes one half of which (containing 1240 hills) were in Hills, the other half was in rows 4 feet apart—The cuttings about 6 inches apart in the Rows; which were marked by the Plow. To plant the hills (with 2 or 3 cuttings in each) it took 1½ Bushl.; a bushl. of wch. was had from Marshalls Neg[roe]s, and the remaining half bushl. was of those brot. from York River. Those in drills (14 in number) took a bushel and a peck—the Bushel had from Marshalls People and the Peck fm. my old Negro fellow Jupiter.
Finished planting the Seed of the honey locust, began on the  instt.
Breaking the remainder of the Turnip patch at the home house for Oats and grass Seeds.
 


28th. Wind at So. W. in the forenoon—So. afterwards till it grew calm.
Much fish caught and no demand for them; Salting them up.
At the Ferry commenced Corn planting with the drill plow; first running the harrow on the list, to smooth & pulverise the ground, 3, 4, and sometimes oftener, before the drill and this not enabling the small harrow at the end, to cover well, on acct. of the grassiness of the grd. particularly wire grass. A hand followed with a hoe to make the work good.
At French’s the hands employed as yesterday.

At Dogue Run, nearly so, except that a plow was re-listing for Parsnips which were intended to commence where the Carrots ended, and to occupy every 8th. Row in like manner as they did. Finished sowing Grass Seeds on the wheat and rye in field No. 1—quantity of which amounted to 32 gallons of Orchard grass; 12 gallons of red clover and  gallons of Timothy Seed. This ground was harrowed and cross harrowed and the roller was following them. The grd. where the rye was and which had been harrowed in the fall was very hard, run together, and much baked.
At Muddy hole, finished planting Corn with the drill about 1 Oclock, and sent it to Dogue run. All the plows now, 6 in number went to compleating the intermediate lists. Hands at the New grd. in front of the H[ome] House.
In the Neck, 3 plows listing in Field No. 3—two harrows following them—and the drill plow following the Harrows. In field No. 9 two Plows were crossing to prepare for Plantg. Corn. Women staking and ridering fence of the said field.

   
   
   parsnips: Pastinaca sativa, attempted here as a field crop to produce livestock feed. In June, when GW was in Philadelphia to participate in the Constitutional Convention, he wrote manager George Augustine Washington that he was sorry to learn the parsnips and carrots were doing poorly (10 June 1787, DLC:GW). There are additional references to the parsnip in farm records of 1798.



 


29th. Wind at So.—& warm all day.
 


30th. A brisk Southerly Wind all day, with appearances of rain; some of which, abt. 6 oclock, fell for abt. 15 Minutes.
But few fish caught to day.
At the Ferry drilling Corn as on Saturday but run the harrow oftener—6 times at least, before the drill which made it do better work. One plow listing—the hands in the New grd.
At Frenchs, employed as on Saturday.
At Dogue run, The Harrows having finished puttg. in grass Seeds, the one from French’s returned home, and those belonging to the place went to preparing by listing Corn grd. whilst the drill plow preceeded by the harrow began to plant. Women hoeing New ground. Roller going.
At Muddy hole, the Plows were breaking up the Corn field, and the other hands listing the New grd. at the home house.
At the River Plantation began to Plant Corn in field No. 9.
Hoeing up the old road through the Turnip fld. at home, and otherwise preparing the grd. for the intended seed by crossing plowing it.
